DETAILED CORRESPONDENCE
This action is in response to a filing filed on February 25th, 2019. Claim(s) 1-20 have been examined in this application. The Information Disclosure Statement (IDS) filed on June 11th, 2020 has been acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objection
Claim 10 is/are objected to because of the following informalities: mistyped the claim dependency as "method of claim 10" which Examiner thinks is a typo and examine as “method of claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1: Claims 1-10 is/are drawn to method (i.e., a process), claims 11-17 is/are drawn to computing device (i.e., a manufacture), and claims 18-20 is/are drawn to computer-readable storage medium (i.e., a manufacture). As such, claims 1-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception. 
Claim 1: A method, comprising: 
receiving first sensor data from first sensors located in a first environment; 
identifying a user based on the received first sensor data; 
determining an activity of the user within the first environment by second sensor data received from second sensors located in the first environment; 
receiving third sensor data regarding the user from third sensors located in a second environment; 
determining information that is contextually relevant to the user with regard to the tracked activity based on the first sensor data, the second sensor data, and the third sensor data; 
and providing the contextually-relevant information to a device utilized by the user.
(Examiner notes: The above claim terms underlined fall under Step 2A - Prong Two analysis section detailed below)
	The independent claimed invention is directed to receiving sensor data, identifying user identity, determining user activity and providing contextually-relevant information to user (i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	And the dependent claims 2-10, 12-17, and 19-20 are directed to retrieving a user profile, a determining information that is contextually relevant to the user with regard to the tracked activity, updating the user profile, contextually relevant is a recommendation for the user to 
	As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
	Independent claim(s) 11 and 17 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
	Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claim(s) recite the additional elements/limitations of:
“A method …” (Claim 1)
computing device, comprising: at least one processor circuit; and at least one memory that stores …” (Claim 11)
“A computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor …” (Claim 17)
“receiving first sensor data from first sensors …; 
identifying a user …; 
determining an activity of the user … received from second sensors …; 
receiving third sensor data regarding the user from third sensors …; 
determining information that is contextually relevant to the user …; 
and providing the contextually-relevant information to a device …” (Claims 1, 11, and 17)
The requirement to execute the claimed steps/functions using “A method …” (Claim 1), “A computing device, comprising: at least one processor circuit; and at least one memory that stores …” (Claim 11), “A computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor …” (Claim 17), “receiving first sensor data from first sensors …; identifying a user …; determining an activity of the user … received from second sensors …; receiving third sensor data regarding the user from third sensors …; determining information that is contextually relevant to the user …; and providing the contextually-relevant information to a device …” (Claims 1, 11, and 17), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
A method …” (Claim 1), “A computing device, comprising: at least one processor circuit; and at least one memory that stores …” (Claim 11), “A computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor …” (Claim 17), “receiving first sensor data from first sensors …; identifying a user …; determining an activity of the user … received from second sensors …; receiving third sensor data regarding the user from third sensors …; determining information that is contextually relevant to the user …; and providing the contextually-relevant information to a device …” (Claims 1, 11, and 17), additionally serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computer implemented (e.g., receive sensor data, identify and determine user activity, and providing contextually-relevant information). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined “an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
	The recited additional element(s) of “receiving first sensor data from first sensors …; identifying a user …; determining an activity of the user … received from second sensors …; receiving third sensor data regarding the user from third sensors …; determining information that is contextually relevant to the user …; and providing the contextually-relevant information to a device …” (Claims 1, 11, and 17), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, receiving sensor data, identifying user identity, determining user activity and providing contextually-relevant information to user would be required in any implementation of the abstract idea. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application. (See MPEP 2106.05(g)).
	The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
	As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “A method …” (Claim 1), “A computing device, comprising: at least one processor circuit; and at least one memory that stores …” (Claim 11), “A computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor …” (Claim 17), “receiving first sensor data from first sensors …; identifying a user …; determining an activity of the user … received from second sensors …; receiving third sensor data regarding the user from third sensors …; determining information that is contextually relevant to the user …; and providing the contextually-relevant information to a device …” (Claims 1, 11, and 17), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
	The recited additional element(s) of “A method …” (Claim 1), “A computing device, comprising: at least one processor circuit; and at least one memory that stores …” (Claim 11), “A computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor …” (Claim 17), “receiving first sensor data from first sensors …; identifying a user …; determining an activity of the user … received from second sensors …; receiving third sensor data regarding the user from third sensors …; determining information that is contextually relevant to the user …; and providing the contextually-relevant information to a device …” (Claims 1, 11, and 17), merely to generally link the use of the judicial exception to a particular technological environment or field of use. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
	The recited additional element(s) of “receiving first sensor data from first sensors …; identifying a user …; determining an activity of the user … received from second sensors …; receiving third sensor data regarding the user from third sensors …; determining information that is contextually relevant to the user …; and providing the contextually-relevant information to a device …” (Claims 1, 11, and 17), additionally and/or alternatively simply append receiving sensor data, identifying user identity, determining user activity and providing contextually-relevant information to user is similar to “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-9, is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).
	This conclusion is based on a factual determination. Applicant’s own disclosure at paragraph [0024] acknowledges that “Server 102 may comprise and/or execute a context-based recommendation engine 110. Context-based recommendation engine 110 may be configured to analyze sensor data received from sensor(s) 106 to identify one or more users and/or one or more objects in environment(s) 104, determine one or more activities of user(s) in environment(s) 104, and/or provide (or recommend) contextually-relevant information to the user(s) based on the user's activit(ies) in environment(s) 104. The contextually-relevant information may be provided to user device 112 via network 108 …” The applicant’s disclosure [0050] describes a context-based recommendation engine 210 may determine the device based on sensor data received from sensor(s) located in the environment in which the contextually- relevant information is to be provided. For instance, wireless network-based sensors and/or a BluetoothTM-based sensor may 
	Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
	The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status..
Claim(s) 1-3, 5-6, 8-13, 15-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over U.S. Pub. 20120084248 (“Gavrilescu”).   
As per claims 1, 11, and 17, Gavrilescu discloses, receiving first sensor data from first sensors located in a first environment (i.e. Applicant’s specification doesn’t provide what the environment is? And Examiner interprets it as one or more environmental conditions for the location of the user, a proximity of the user to a desired location, and/or a condition of the user) (“The example embodiment 500 of the system comprises a contextual data capture component 528 that can receive contextual data from the plurality of sensors 552. The contextual data capture component 528 can provide the contextual data to the user context identification component 404, for use in determining user context 556, for example. In one embodiment, the sensors 552 can comprise: a global positioning service (GPS) sensor; a location sensing component (e.g., RFID); an accelerometer; a clock; an online user agent component (e.g., browser); an email component; a telephonic component; a user profile database component; a mapping component; one or more environmental sensing components (e.g., weather stations, online weather data); and/or a user-based personal sensing component (e.g., detecting a presence of the user online, input by the user regarding contextual information, a heart rate monitor, etc.). It will be appreciated that the sensors are not limited to these embodiments or example, and it is anticipated that those skilled in the art may devise alternate sensors that can be used to collect contextual information about the user” and “one or more environmental conditions for the location of the user, a proximity of the user to a desired location, and/or a condition of the user”) (0051 and 0034, Figs 1-2);
identifying a user based on the received first sensor data (“a real-time context for the user can be identified using real-time contextual data that is gathered from one or more sensors. 
	determining an activity of the user within the first environment by second sensor data received from second sensors located in the first environment (“the user pattern can comprise a user activities pattern. The user activities pattern may comprise activities that are identified by monitoring the user's calendars, phone call activity, multimedia usage, and/or credit card activity, for example, to develop a pattern of activities the user engages in, associated with time of day and/or location. For example, the user may listen to music, download music or files, go to meetings, shop online or at a store, interact with people online or by communicating, or shut off their communications device (e.g., do not disturb, such as when sleeping). In one embodiment, the user activity types and times can be organized in a manner that facilitates distinguishing particular activities patterns. Further, the user may input information about particular activities (e.g., while traveling or at a location), and the time and/or location can be collected from the sensors 250, for example”) (0029);
	receiving third sensor data regarding the user from third sensors located in a second environment (“At 204, real-time data can be collected from one or more sensors 250. Real-time data can comprise contextual data for the user at a desired time (e.g., when the data is requested). For example, the real-time contextual data can help identify what is happening in relation to the 
	determining information that is contextually relevant to the user with regard to the tracked activity based on the first sensor data, the second sensor data, and the third sensor data (“The user activities pattern may comprise activities that are identified by monitoring the user's calendars, phone call activity, multimedia usage, and/or credit card activity, for example, to develop a pattern of activities the user engages in, associated with time of day and/or location. For example, the user may listen to music, download music or files, go to meetings, shop online or at a store, interact with people online or by communicating, or shut off their communications device (e.g., do not disturb, such as when sleeping). In one embodiment, the user activity types and times can be organized in a manner that facilitates distinguishing particular activities patterns. Further, the user may input information about particular activities (e.g., while traveling or at a location), and the time and/or location can be collected from the sensors 250, for example”) (0029);
	and providing the contextually-relevant information to a device utilized by the user (“For example, every Saturday morning the user tends to drive to the local park for soccer practice during the spring and early summer, and the contextual data shows that the user is currently leaving their house at about the same time they normally would for soccer practice. However, this day, the contextual data shows that the user location is currently experiencing 
	
As per claims 2, 12, and 19, Gavrilescu discloses, wherein said identifying comprises: retrieving a user profile associated the user based on the received first sensor data (“the information from the user profile can be collected, such as age, gender, and other potentially relevant information, in order to develop a user profile pattern. Further, email account information may be collected to identify the work place or school, for example, that the user sends/receives email from. This information can be intersected with a travel pattern and/or local directories to potentially identify the user profile pattern information, for example, such as where their home, work, school is located”) (0031);
and wherein said determining information comprises: determining information that is contextually relevant to the user with regard to the tracked activity based on the user profile, the second sensor data, and the third sensor data (“The contextual data capture component 528 can provide the contextual data to the user context identification component 404, for use in determining user context 556, for example. In one embodiment, the sensors 552 can comprise: a global positioning service (GPS) sensor; a location sensing component (e.g., RFID); an accelerometer; a clock; an online user agent component (e.g., browser); an email component; a telephonic component; a user profile database component; a mapping component; one or more environmental sensing components (e.g., weather stations, online weather data); and/or a user-

As per claims 3, 13, and 20, Gavrilescu discloses, updating the user profile based on at least one of the first sensor data, the second sensor data, or the third sensor data (“A user routine updating component 532 updates one or more patterns 554 for the user using contextual information, such as from the sensors 552. In one embodiment, the user intent may merely be identified at a particular moment in time, for example, and the user intent may change over time based on the user context and updated patterns. In one embodiment, the real-time contextual information can be collected by sensors 552 and used to update the user patterns 554, which in turn can update the user intent 558. In this embodiment, the updated user patterns 554 can be used by the user intent determination component 406 to update the user intent 558, for example, by comparing them with real-time user context 556”) (0054-0055).

As per claims 5 and 15, Gavrilescu discloses, wherein the information that is contextually relevant is a recommendation for the user to perform a particular action with respect to the tracked activity (“A system may be devised that utilizes a user intent to identify and present prioritized suggestions to the user, based on a user routine and real-time information about the user. FIG. 4 is a component diagram of an example system 400 for providing prioritized suggestions to a user of a mobile device in real-time based on an intent of the user. A 

As per claims 6 and 16, Gavrilescu discloses, determining whether the particular action was performed (“identifying suggestions can comprise identifying a task previously performed by the user (e.g., making a call); an activity previously performed by the user (e.g., going to the grocery store); a type of data previously viewed by the user (e.g., sports scores); a type of data previously interacted with by the user (e.g., online application, such as a game); a suggestion identified as an area of interest by the user (e.g., in the user profile, such as soccer practice). In this embodiment, suggestions can be identified from any one or more of these patterns, based on the contextual information, for example, news items in the morning, etc.”) (0039); 
and updating the user profile based on whether the particular action was performed (“The user intent may not be a fixed determination, for example, it can be changing over time. In one embodiment, contextual information can be collected by sensors (e.g., 250 of FIG. 2) and used to update the historical user patterns, and/or the potential user intents. In this embodiment, the updated user patterns can be used to update the user historical intentions. These updated historical intentions can be compared with updated potential intentions from updated context, to provide updated intent for the user, for example.”) (0044).

As per claims 8, Gavrilescu discloses, wherein at least one of the first sensors, the second sensors, or the third sensors are included in at least one of a smart phone or a wearable computing device (“most smart phones comprise a GPS tracker, a clock, components for tracking 

As per claims 9, Gavrilescu discloses, wherein said determining the activity of the user within the first environment comprising: continuously tracking a movement of the user within the first environment via the second sensors (“sensors can comprise any component, application, and/or system that gathers, tracks and/or logs relevant contextual information for the user, such as a feed that provides current weather conditions at the user's location and/or one or more health monitors that monitor one or more user conditions (e.g., heart rate monitor, blood pressure monitor, etc.), etc. In one embodiment, sensors may be associated with and/or located in a variety of components associated with the user. For example, sensors can be located in the user's shoes (e.g., running shoes to monitor pace, number of steps taken, etc.), clothing and/or other equipments used and/or otherwise associated with the user.”) (0019);
and determining a destination within the first environment to which the user is headed based on said continuously tracking, and wherein the contextually-relevant information is related to the determined destination (“the user patterns can comprise a user travel pattern. As described above, the user travel patterns can comprise the locations the user travels and the times (e.g., when and how long) the user is present at the locations. In one embodiment, the locations and times can be organized in a manner that distinguishes a particular travel pattern, such as morning commute, evening commute, trip to store, friends, parents, regular event or even just staying at home, school or work, for example.”) (0026-0029).

As per claims 10, Gavrilescu discloses, wherein providing the contextually-relevant information to the device comprises: providing the contextually-relevant information to the device before the user arrives at the destination (“Real-time data can comprise contextual data for the user at a desired time (e.g., when the data is requested). For example, the real-time contextual data can help identify what is happening in relation to the user at any particular moment in time. Sensors 250 can indicate, among other things, a current location of the user (e.g., GPS), a current time (e.g., clock), a current activity for the user (e.g., accelerometer, phone monitor, light sensor, pedometer), environmental conditions for the user (e.g., thermometer, weather sensors, weather data from online sites), a proximity of the user to a desired location (e.g., GPS, mapping data, ranging monitors), and/or a user condition (e.g., health monitors)”) (0033-0035).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status:
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 20120084248 (“Gavrilescu”) in view of U.S Pub. 20160285985 (“Molettiere”).   
As per claims 4 and 14, Gavrilescu discloses tracked activity based on the sensors, however Gavrilescu specifically doesn’t disclose, tracked activity based on the first sensor data, the second sensor data, the third sensor data, and user profiles associated with other users, however Molettiere discloses, determining information that is contextually relevant to the user with regard to the tracked activity based on the first sensor data, the second sensor data, the third sensor data, and user profiles associated with other users (“The devices collect one or more types of physiological or environmental data from embedded sensors or external devices. and “The user is able to compare user's data with the data of other users, and compete with other users or with themselves. For example, the user can choose to be ranked according to one or more data streams in a leaderboard with other users that the users have “friended.” The user is able to compare their current data statistics with their own statistics from a different time period. For example, a user is shown how many more or less steps the user took the previous week compared to the current week. A user's data can also be used in virtual contests with set goals, goals based on the user's own statistics, or goals based on other user's statistics”) (0042 and 0149).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for receiving sensor data, identifying user identity, determining user activity and providing contextually-relevant information to user, as disclosed by Gavrilescu, reclaimed ad spend is calculated for a plurality of search engines and is then aggregated over the plurality of search engine, as taught by Molettiere for the purpose to recommend user a more accurate or trustworthy sensor instead of the current sensor that can also be used to train the default prioritization settings of new users.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 20120084248 (“Gavrilescu”) in view of U.S Pub. 20150213490 (“Oikonomidis”).
As per claims 7 and 17, Gavrilescu discloses, determining a device from a plurality of devices that are associated with the user based on at least one of the first sensor data, the second sensor data, and the third sensor data (“identifying suggestions can comprise identifying a task previously performed by the user (e.g., making a call); an activity previously performed by the user (e.g., going to the grocery store); a type of data previously viewed by the user (e.g., sports scores); a type of data previously interacted with by the user (e.g., online application, such as a game); a suggestion identified as an area of interest by the user (e.g., in the user profile, such as soccer practice). In this embodiment, suggestions can be identified from any one or more of these patterns, based on the contextual information, for example, news items in the morning, etc.”) (0039).
Gavrilescu specifically doesn’t disclose, formatting the contextually-relevant information in accordance with one or more capabilities of the determined device and providing formatted contextually-relevant information, however Oikonomidis discloses, formatting the contextually-relevant information in accordance with one or more capabilities of the determined device (“a single set of adverts (e.g., high-resolution images) may be formatted into a number of different ways so to be compatible with different device types, UIs, call types, and/or user preferences”) (0033);
and providing the formatted, contextually-relevant information to the determined device (“advert server 110 is configured to choose and/or format adverts that are transmitted to user devices 130. For example, advert server 110 or another network entity may format an advert based on a detected device type, user preference, or user device operation system”) (0056).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for receiving sensor data, identifying user identity, determining user activity and providing contextually-relevant information to user, as disclosed by Gavrilescu, formatting the contextually-relevant information in accordance with one or more Oikonomidis for the purpose to deliver best advertising content to users on both sides of the communication, the advertisement may need to be formatted in entirely different ways.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to generating consumer interface and triggering of an advertisement delivery based on received user input or captured by user device sensors.
U.S. Pub. No. 20170249714 (“Van Hoof”)
Van Hoof discloses, assisting a user in interacting with an environment by determining that a particular user is within a prescribed proximity to an electronic sign, or will be in prescribed proximity to the electronic sign, based on sensor information provided by one or more sensors within the environment, determining an identity of the user, determining at least one destination of the user based at least on calendar information and providing directions to the destination(s), to provide unfiltered direction information.
U.S. Pub. No. 20150248494 (“Mital”).
Mital discloses, offering suggestions to a user of a mobile computing device based on information relevant to the user and a context data. The mobile computing device has access to lists of data associated with the user and has a sensor for detecting data about the user's context. Based on the lists of information and the contextual data, the device generates a hypothesis as to information that may be of interest to the user. Using context 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM UBALE/Primary Examiner, Art Unit 3682